Exhibit Dewey & LeBoeuf LLP 1101 New York Avenue, N.W. Washington,DC 20005-4213 tel +1 fax+1 202346-8102 October 9, To the addressees listed on Schedule I hereto Re: Ford Credit Floorplan Master Owner Trust A, Series 2009-2 Floating Rate Asset Backed Notes – Tax Opinion Ladies and Gentlemen: We have acted as special tax counsel to Ford Motor Credit Company LLC, a Delaware limited liability company ("Ford Credit"), Ford Credit Floorplan Corporation, a Delaware corporation ("FCF Corp"), and Ford Credit Floorplan LLC, a Delaware limited liability company ("FCF LLC" and, together with FCF Corp, the "Depositors"), in connection with the issuance by Ford Credit Floorplan Master Owner Trust A, a Delaware statutory trust (the "Trust"), of its
